1

2

3                              UNITED STATES DISTRICT COURT
4                      SOUTHERN DISTRICT OF CALIFORNIA
5    UNITED STATES OF AMERICA,
                                            Case No.: 18CR4107-WQH
6                              Plaintiff,

7                                                 ORDER AND JUDGMENT TO
          v.                                      DISMISS WITHOUT PREJUDICE
8
     FRANCISCO JAVIER FLORES-
9    RODRIGUEZ,

10                             Defendant.

11

12

13
         Upon motion of the United States of America and good cause
14
     appearing,
15
         IT IS HEREBY ORDERED that the Information in the above-entitled
16
     case be dismissed without prejudice.
17
         IT IS SO ORDERED.
18

19   Dated: October 29, 2018
20

21

22

23

24

25
26

27

28
